UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7836



RONALD LEE STICKLEY, JR.,

                                            Petitioner - Appellant,

          versus


ALTON BASKERVILLE, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-03-94-7)


Submitted:   March 15, 2004                 Decided:   July 7, 2004


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Lee Stickley, Jr., Appellant Pro Se. Thomas Drummond
Bagwell, Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ronald Lee Stickley, Jr., appeals from the denial of his

28 U.S.C. § 2254 (2000) petition to vacate his sentence.          An appeal

may not be taken to this court from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that jurists of

reason would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).

            We have reviewed the record and conclude that Stickley

has   not   made   the   requisite    showing.       We   therefore   deny   a

certificate of appealability and dismiss the appeal.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED




                                     - 2 -